Citation Nr: 0203978
Decision Date: 03/11/02	Archive Date: 05/09/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-17 338	)	DATE MAR 11, 2002
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder and, if so, whether all of the evidence of record both old and new warrants the grant of service connection.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for the residuals of burns as a result of exposure to ionizing radiation and, if so, whether all of the evidence of record both old and new warrants the grant of service connection.

3.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for a dental disorder as a result of exposure to ionizing radiation.

5.  Entitlement to service connection for anemia, including as a result of exposure to ionizing radiation.

6.  Entitlement to service connection for a kidney or bladder disorder, including as a result of exposure to ionizing radiation.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to June 1947 and from October 1952 to April 1953.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions by the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that in September 1995 the RO denied reopening the veterans claim for entitlement to service connection for an acquired psychiatric disorder.  The veteran submitted a notice of disagreement in October 1995; however, in May 1996 the RO notified the veteran that their earlier correspondence had been issued in error and that a determination as to his claim had not been undertaken.  The veteran was further advised that his notice of disagreement was premature.  

In August 1999, the RO denied reopening the veterans claims for entitlement to service connection for an acquired psychiatric disorder and for the residuals of burns as a result of exposure to ionizing radiation.  The RO also denied entitlement to service connection for PTSD and for a dental disorder as a result of exposure to ionizing radiation.  Subsequently, the veteran perfected an appeal as to these issues.

The Board notes although entitlement to service connection for an acquired psychiatric disorder was previously denied, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that a claim based on the diagnosis of a new mental disorder constitutes a new claim for the purpose of the jurisdictional requirement when the new disorder had not been diagnosed and considered at the time of the prior notice of disagreement.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  Therefore, the issue of entitlement to service connection for PTSD has been properly developed for appellate review.

In July 2000, the RO denied entitlement to service connection for genetic damage due to radiation exposure and for cataracts, anemia, and a kidney disorder, including as a result of exposure to ionizing radiation.

In August 2000, the veteran submitted correspondence which may be construed as a notice of disagreement as to all issues addressed in the July 2000 rating decision.  The RO, however, only addressed the issues of entitlement to service connection for anemia and a kidney or bladder disorder, including as a result of exposure to ionizing radiation, in the October 2000 statement of the case.  The veteran subsequently perfected his appeal as to the issues addressed in the October 2000 statement of the case.

The Board notes the United States Court of Appeals for Veterans Claims (Court) has held that where the Board finds a notice of disagreement has been submitted from a matter which has not been addressed in a statement of the case the issue should be remanded to the RO for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issues of entitlement to service connection for genetic damage due to radiation exposure and for cataracts, including as a result of exposure to ionizing radiation, are addressed in the remand section of this decision.

The issues of entitlement to service connection for PTSD, for a dental disorder as a result of exposure to ionizing radiation, and for anemia and a kidney or bladder disorder, including as a result of exposure to ionizing radiation, are also addressed in the remand section of this decision.


FINDINGS OF FACT

1.  In a September 1981 decision, the Board denied entitlement to service connection for a psychiatric disorder.  

2.  The evidence submitted since the September 1981 Board decision includes no new evidence that bears directly and substantially upon the specific matter under consideration which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.

3.  In an April 1997 rating decision, the RO denied entitlement to service connection for the residuals of burns as a result of exposure to ionizing radiation; however, the veteran did not perfect an appeal from that determination.

4.  The evidence submitted since the April 1997 rating decision includes no new evidence that bears directly and substantially upon the specific matter under consideration which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1981 Board decision that denied entitlement to service connection for a psychiatric disorder is final.  38 U.S.C.A. § 4004; 38 C.F.R. § 19.193; (currently 38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1100 (2001)).

2.  Evidence submitted since the September 1981 Board decision is not new and material and the claim for entitlement to service connection for a psychiatric disorder is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (effective prior to August 29, 2001).

3.  The April 1997 rating decision that denied entitlement to service connection for the residuals of burns as a result of exposure to ionizing radiation is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2001).

4.  Evidence submitted since the April 1997 rating decision is not new and material and the claim for entitlement to service connection for the residuals of burns as a result of exposure to ionizing radiation is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant change in the law during the pendency of this appeal.  On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  Among other things, this law eliminates the concept of a well-grounded claim, redefines the obligations of VA with respect to the duty to assist, and supersedes the decision of the United States Court of Appeals for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had held that VA cannot assist in the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA regulations have also been revised as a result of these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) and is effective from November 9, 2000, except that the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii) apply to any claim to reopen a finally decided claim received on or after August 29, 2001).

The Board notes that the VCAA states that nothing in section 5103A shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  However, under the provisions of section 5103A(g) the Secretary has proposed to provide limited assistance to claimants trying to reopen finally decided claims.  See 66 Fed. Reg. 45,620.  As the veterans claims to reopen were received prior to August 29, 2001, the Board finds the amendment to 38 C.F.R. § 3.156(a) is inapplicable in this case and the claims must be considered based upon the law effective prior to that revision.

New and Material Evidence Claim Filed Prior to August 29, 2001

VA law provides that despite the finality of the prior adverse decision a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to a claim which has been disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when new and material evidence is presented or secured with respect to a previously and finally disallowed claim.  Stanton v. Brown, 5 Vet. App. 563, 566 (1993).  The standards regarding the issue of finality have been reviewed and upheld.  Reyes v. Brown, 7 Vet. App. 113 (1994).

The Federal Circuit Court overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 (1991), which limited the reopening of previously denied claims based upon a reasonable possibility that the new evidence, when viewed in the context of all the evidence, both new and old, would change the outcome.  See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to reopen previously and finally disallowed claims VA must conduct a three-part analysis, first, whether evidence submitted is new and material under 38 C.F.R. § 3.156(a), second, if it finds the evidence is new and material immediately upon reopening it must determine whether the claim is well grounded, based upon all of the evidence, presuming its credibility, and third, if the claim is well grounded to proceed to the merits, but only after ensuring that the duty to assist had been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  However, as noted above, on November 9, 2000, the President signed into law the VCAA which eliminated the requirement of a well-grounded claim.

With respect to the issue of materiality, the Court has held that the newly presented evidence need not be probative of all the elements required to award the claim but that the evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

Psychiatric Disorder Claim
Evidence Received Prior to September 1981

Service medical records include a May 1947 separation examination report which revealed a normal psychiatric evaluation.  Records dated in March 1953 reflect a diagnosis of inadequate personality disorder.  A psychiatric evaluation noted there was little evidence of anxiety and no evidence of perceptual difficulties or disorganization of thought processes.  The diagnosis was inadequate personality.  Medical Board reports show the veteran was discharged from service because of a profound personality disorder.

At the time of a personal hearing in July 1979, the veteran testified that he had a nervous condition he believed had developed as a result of his experiences during active service.  

VA medical records dated in May 1979 show the veteran was treated for anxiety reaction with mild depression.  No opinion as to etiology was provided.

In a September 1981 decision, the Board denied entitlement to service connection for a psychiatric disorder.  It was noted that an inadequate personality disorder was not considered a disease for VA compensation purposes and that the evidence of record did not demonstrate an acquired psychiatric disorder had been incurred in or aggravated by active service.

Evidence Received After September 1981

The veteran underwent a VA psychiatric examination in June 1991.  On mental status examination, he was alert and oriented.  His affect was slightly blunted.  The diagnoses were probable adjustment disorder with depressed mood and schizoid traits.  No opinion as to etiology was provided.  

In September 1995, the veteran, in essence, requested his claim for entitlement to service connection for a nervous condition be reopened.

In an October 1995 statement in support of his claim, the veteran reported his belief that stress during active service had aggravated his disorder leading to his discharge from service.  

VA medical records dated in December 1997 noted a history of paranoid schizophrenia.  Subsequent VA medical records noted a history of PTSD with no additional assessment or opinions as to etiology of an acquired psychiatric disorder.

In an August 1998 statement in support of his claim the veteran reported his belief that his service department examiners had misdiagnosed his paranoid schizophrenia as a personalty disorder. 

In a March 2001 statement in support of his claim the veteran reported his belief that his mental condition had been aggravated by climatic changes during active service.

Analysis

In September 1981, the Board denied entitlement to service connection for a psychiatric disorder.  That decision is final.  38 U.S.C.A. § 4004; 38 C.F.R. § 19.193; (currently 38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1100 (2001)).

The Board notes that the September 1981 Board decision was based upon a determination that the veterans inadequate personality disorder was not considered a disease for VA compensation purposes and that the evidence of record did not demonstrate an acquired psychiatric disorder had been incurred in or aggravated by active service.  The evidence added to the claims file since that decision includes the veterans statements in support of the claim and VA medical treatment reports.

The Board finds, however, that this evidence is essentially cumulative of the evidence previously considered.  The medical reports indicate post-service diagnoses of various psychiatric disorders; however, the evidence does not demonstrate the disorders were incurred in or aggravated by active service which was the basis for the denial of his claim.  

While the veteran believes that his psychiatric disorder is related to his active service, he is not a licensed medical practitioner and he is not, therefore, competent to offer opinions on questions of medical causation or diagnosis.  Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board notes the veterans statements are lay assertions and that the Court has held that lay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C.A. § 5108.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Based upon a review of the entire record, the Board finds the information provided in support of the application to reopen the claim for service connection does not include new evidence which when considered in light of applicable VA law bears directly and substantially upon the specific matter under consideration.  See 38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  As new and material evidence has not been submitted, the claim must be denied.

Radiation Burn Claim
Evidence Received Prior to April 1997

Service medical records are negative for complaint or treatment related to radiation burns during active service.  A May 1947 separation examination report noted a normal evaluation of the veterans skin.  A July 1952 enlistment examination and a September 1952 recall to active duty examination also revealed normal clinical evaluations of the skin.  

In a September 1995 application for VA benefits the veteran requested entitlement to service connection for atomic fallout burns.  He indicated he had been injured in the California/Nevada area in 1946.  

In an October 1995 statement in support of his claim the veteran reported he had received radiation burns while stationed in an atomic radiation testing zone.

In a June 1996 statement in support of his claim the veteran reported he had been stationed near Alamogordo, New Mexico, in 1946 and that they had been advised at that time that radioactive material had drifted into an area where they were fighting forest fires near the border of California and Nevada.  He stated they had been told the material would not hurt them but that they had been provided badges with some colored paper in them.  

In April 1997, the RO denied entitlement to service connection for the residuals of burns as a result of exposure to ionizing radiation.  It was noted, in essence, that the evidence of record did not demonstrate present residuals of a radiation burn and did not demonstrate exposure to ionizing radiation during active service.

Evidence Received After April 1997

In September 1999, the veteran submitted an application for entitlement to VA benefits.  He stated he had present disabilities due to exposure to ionizing radiation in 1946.  In subsequent statements the veteran reported having been exposed to radiation during active service but did not address matters related to radiation burns.

VA medical records are negative for complaint or treatment related to radiation burns; however, records show the veteran reported a history of radiation exposure during service.

In a March 2001 statement L.E.H. noted she had known the veteran for many years, including before he entered active service.  She stated the veteran had scars on his chest which she had seen after he had been discharged from his initial period of active service.  She also noted that he told her the scars were the result of having been in an area where they were detonating nuclear bombs. 

Analysis

In April 1997, the RO denied the veterans claim for entitlement to service connection for the residuals of burns as a result of exposure to ionizing radiation.  The veteran submitted a notice of disagreement from that determination but did not perfect his appeal subsequent to the issuance of the statement of the case in September 1997.  Therefore, the determination is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2001).  

The Board notes that the April 1997 rating decision was based upon a determination that the evidence of record did not demonstrate present residuals of a radiation burn and did not demonstrate exposure to ionizing radiation during active service.  The evidence added to the claims file since that decision includes the veterans statements in support of the claim, the March 2001 statement of L.E.H., and VA medical treatment reports.

The Board finds, however, that this evidence is essentially cumulative of the evidence previously considered.  The evidence does not include competent evidence demonstrating the veteran has residuals of a radiation burn incurred in active service which was the basis for the denial of his claim.  The Board notes the statements of the veteran and L.E.H. are lay assertions and that the Court has held that lay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C.A. § 5108.  See Allday, 7 Vet. App. at 526.

Based upon a review of the entire record, the Board finds the information provided in support of the application to reopen the claim for service connection does not include new evidence which when considered in light of applicable VA law bears directly and substantially upon the specific matter under consideration.  See 38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  As new and material evidence has not been submitted, the claim must be denied.


 ORDER

New and material evidence not having been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, the appeal is denied.

New and material evidence not having been submitted to reopen a claim for entitlement to service connection for the residuals of burns as a result of exposure to ionizing radiation, the appeal is denied.


REMAND

As noted above, there has been a significant change in the law during the pendency of this appeal.  The VCAA is applicable to all claims filed on or after the date of enactment or filed before the date of enactment and not yet final as of that date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000); see also Karnas, 1 Vet. App. 308.

The VCAA states that in claims for disability compensation VA is required to provide medical examinations or obtain medical opinions when necessary for an adequate decision.  A medical examination or medical opinion is deemed to be necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  See 38 C.F.R § 3.159(c)(4).  

In this case, the Board notes that the veteran contends he has PTSD, dental, anemia, and kidney or bladder disorders as a result of exposure to ionizing radiation related to fallout from an atomic bomb test while he was assigned to fight forest fires along the Nevada/California border in 1946.  He also contends that his PTSD is due to discrimination he experienced during active service.  The Board notes the record includes private medical evidence dated in April 1998 indicating the veterans dental problems could have been related to exposure to atomic radiation during active service.  

The Board also notes that correspondence from the Defense Special Weapons Agency dated in February 1997, noted a request for verification could not be processed because the applicable law had not been specified.  The correspondence also requested clarification as to the veterans correct name.  Therefore, the Board finds additional development is required prior to appellate review.

The Court has held that the fulfillment of the statutory duty to assist includes providing additional VA examinations by a specialist when recommended and conducting a thorough and contemporaneous medical examination which takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Federal Circuit Court has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In addition, the Board finds the veteran has submitted a notice of disagreement from the July 2000 rating decision that denied entitlement to service connection for genetic damage due to radiation exposure and for cataracts, including as a result of exposure to ionizing radiation.  As a timely notice of disagreement has been filed, the Boards jurisdiction has been triggered and the issue must be REMANDED so that the RO can issue a statement of the case on the underlying claim which adequately notifies the veteran of the action necessary to perfect an appeal.

Accordingly, further appellate consideration will be deferred and the case is REMANDED to the RO for the following development:

1.  The RO should issue a statement of the case as to the issues of entitlement to service connection for genetic damage due to radiation exposure and for cataracts, including as a result of exposure to ionizing radiation.  The veteran should be apprised of his right to submit a substantive appeal and to have his claims reviewed by the Board.  The RO should allow the veteran and his accredited representative the requisite period of time for a response.

2.  The veteran should be requested to identify all sources of recent medical treatment received for his claimed PTSD, dental, anemia, and kidney or bladder disorders and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.

3.  The veteran should be requested to provide any additional information he may recall concerning his claimed in-service stressor incidents, to include approximate dates, times, locations and identities of any individuals involved, including their names, ranks and units.  The veteran should be advised that this information is vitally necessary to obtain supportive evidence of the stressful events and that he must be as specific as possible because without such details an adequate search for verifying information can not be conducted.

4.  Thereafter, the veterans file should be reviewed and a summary prepared of his claimed stressor events.  This summary and all supporting documents should be sent to the Armed Services Center for Research of Unit Records (USASCRUR) at 7798 Cissna Road, Springfield, Virginia 22150-3197.  The USASCRUR should be requested to certify the occurrence of the incident(s) and any indication of the veterans involvement therein.  If unable to provide such information, the USASCRUR should be asked to identify the agency or department that may provide such information and the RO should conduct follow-up inquiries accordingly.

5.  The Defense Special Weapons Agency should be requested to attempt to verify if the veteran was exposed to ionizing radiation in 1946 as described in his statements including the June 1996 statement in support of his claim.  It should be noted that the veteran served under one name but that his name has been legally changed and that private medical evidence has been submitted indicating the veterans dental problems could have been related to exposure to atomic radiation during active service.  Thereafter, any additional development should be conducted as required by 38 C.F.R. § 3.311 (2001).

6.  Upon receipt of the necessary evidence, a specific determination must be made, based on the complete record, with respect to whether the veteran was exposed to a stressor or stressors in service, and if so, to identify the nature of the specific stressor or stressors.  In rendering this determination, all applicable laws and regulations should be considered.  Any credibility questions raised by the record should be addressed.

7.  Thereafter, the veteran should be afforded a VA psychiatric examination.  The examiner should be informed of the stressor verification determinations for the purpose of providing an opinion as to whether any event during active service has resulted in a current psychiatric disability.  The examiner should indicate whether the diagnostic criteria to support a diagnosis of PTSD have been satisfied.  The examination should include all appropriate tests and evaluations, including psychological testing with PTSD subscales.  The examiner should utilize the Fourth edition of the American Psychiatric Associations Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), in arriving at diagnoses and enumerating the specific diagnostic criteria satisfied and the specific findings meeting the criteria for any disorder found.  If PTSD is diagnosed, the stressor supporting the diagnosis must be identified, including the evidence documenting the stressor.  If the examiner finds that PTSD is related to stressors other than those claimed to have occurred in service, it should be so noted and explained.  If PTSD is diagnosed, the examiner should specify what symptoms are related to PTSD as opposed to any other psychiatric disorders.  The claims folder and a copy of this order must be made available to and reviewed by the examiner prior to conduction and completion of the examination.

8.  Upon receipt of the necessary evidence, the veterans claims folder should be reviewed by an appropriate medical specialist(s) for opinions as to the present nature and etiology of his claimed anemia and kidney or bladder disorders and as to whether the claimed dental, anemia, and kidney or bladder disorders are related to exposure to ionizing radiation during active service.  The claims folder and a copy of this order must be made available to and reviewed by the examiner.  All necessary examinations, tests, and studies should be conducted.

9.  The RO must review the claims file and ensure that all notification and development action required by the VCAA, Pub. L. No. 106-475 is completed.  In particular, the RO should ensure that the new notification requirements and development procedures contained in sections 3 and 4 of the Act (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107) and 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 3.159) are fully complied with and satisfied. 

10.  After the action requested above has been completed to the extent possible, as well as any other action deemed necessary, the RO should review the record and re-adjudicate the issues on appeal.

If any benefit sought, for which a timely notice of disagreement was filed, is not granted to the veterans satisfaction, the RO should issue a supplemental statement of the case.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for final appellate review, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the veteran until notified by the RO; however, the veteran is advised that failure to cooperate by reporting for an examination may adversely affect the claim.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.
  
